DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 1-21 made without traverse in the reply of 06/01/2022, has been acknowledged. Accordingly, the method claims 22-25  have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claims 1 and 18, it is unclear from the claim language what structural features must adapt the surface of the pins to SPME [solid phase microextraction] as intended. Also, in claim 1, it is unclear what configuration is meant by ‘at least one pin [out of the plurality of parallel pins of the upper platform] being disposed into at least one well’, as recited. Further, in claim 18 it is not clear what level of approximation can be evaluated by an artisan of ordinary skills as sufficient to satisfy the recited condition, ‘in an approximately perpendicular manner’. Moreover, regarding claim 18, it is not clear from the claim language how the structure of the pin plate can be defined relative to the multi-well platform that is not even included as part of the claimed apparatus. 
In claim 2, it is not clear how the ‘discrete ‘well must be structurally inter-related with the plurality of ‘individual’ wells of claim 1. 
In claim 10, it is unclear what structural features of the pins must be defined by the implied method of their making. 
In claim 11, it is unclear how the pins can be adapted for measuring analytes in the absence of any detectors. It is also noted that the biological samples constitute materials to be worked upon, and, as such, do not impart patentability to the claims.
In claim 12, it is unclear what structural features of the pins and wells must define them as being compatible with ‘conventional’ platforms. 
Referring to claim s14-17 and 21, it is not clear what structural features of the apparatus must configure it for the intended use as recited. Note that features recited within the context of intended use may be given patentable weight only to the extent it effects the structure of the invention. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 9-18 and 21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hubscher  et al., [US 5494830]. 
	With respect to claims 1-3, 9-13, 18 and 21, Hubscher discloses devices for simultaneously extracting analytes by adsorption from biological samples, the devices comprising, as shown in Figure 1, a housing having an upper plate [‘upper platform’] 32 with plural integral pins 30 protruding perpendicularly from the bottom surface of the plate, where the pins fit into corresponding individual / discrete wells of multi-well plate 75 [‘lower platform’] when the platforms are removably joined together, the pins being configured for adsorbing analytes usable in solid phase extraction analysis [see, for example, Col.4, lines 35-38]. Figures 4-8 further show cylindrical and frustoconical shapes of the pins. 
	Regarding claims 14-17, it is further noted that, since the conventional multi-well platforms’, the samples, the electrospray, the mass-spectrometer, the liquid handling system, and the ionization source, are not positively recited as part of the claimed invention, these features [including all associated details] are not accorded patentable weight when evaluated for patentability. 
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4 -8, 19 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hubscher et al. 
Referring to claims 4-8 and 19-20, Hubscher , while teaching bio-compatible coatings [see Col. 5, lines 46-48] does not teach  coatings containing the microparticles with binders as recited. However, such coating compositions, including silica particles in PAN binder, are commonly employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Hubscher by having employed such coatings [including those with silica particles in PAN-like binders], depending on particular goals of testing, in order to diversify the tests to be performed, since such microparticles and binders are well established and commercially available, in addition to being chemically inert and capable to withstand elevated temperatures. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the configuration where just one pin of the upper platform must be disposed  ‘into at least one well’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

10        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798